Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 14 November 2022 has been entered. Claims 1-8, 10-11, 13, 15-17, and 20-22 are pending. Applicant's amendments have overcome each and every rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 20 July 2022.
Claim Objections
Claim 13 is objected to because of an informality. In particular, claim 13 at the penultimate paragraph recites, “pi voting” as two words. This recitation should not include a space, such that the recitation should read – pivoting –.  
Claim 21 is objected to because of an informality. In particular, claim 21 recites, “surf ace” as two words. This recitation should not include a space, such that the recitation should read – surf ace –.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”) and CA 2,267,729 to Follo et al.
Regarding claim 1, Georgakis discloses a shaving razor (see Fig. 1a) comprising:
a handle 20 and 40; and
a blade cartridge unit 60 releasably attached to the handle 20 and 40 (see Fig. 3a and paragraph 63, which describes ejecting the cartridge unit 60); 
wherein the handle 20 and 40 comprises:
a first flat arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or having a pin as described at paragraph 59) and a first proximal end (a lower end opposite the bearing 22 relative to Fig. 2b); 
a second flat arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (a lower end opposite the bearing 22 relative to Fig. 2b); and 
the first and second distal ends being in spaced relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59; consistent with the present disclosure, the pivoting head can be considered as a part of the handle), wherein the pivoting head 40 is configured to receive the blade cartridge unit 60 (see Figs. 1a and 3a), 
wherein the pivoting head 40 comprises a first external width at a distal face and a second external width at a proximal face opposite the distal face (see the annotated portion of Fig. 3a below, where distal face faces generally out of the page and the proximal face faces generally into the page; the first external width is the width in the up-down direction relative to Fig. 3a of the distal face, which distal face excludes the curvature toward the planar face at the bottom of the distal face; the second external width is also the width of the proximal face in the up-down direction relative to Fig. 3a), wherein the second external width is greater than the first external width (this feature is evident from Fig. 3a, where the second external width is greater than the first external width because a front of the pivoting head 40 includes more curvature than the rear of the pivoting head 40, which curvature is excluded from the distal face as explained above), [in another, alternative interpretation, the first external width and the second external width can be measured parallel to the cutting blades of the cartridge unit relative to Fig. 3a, in which case the first width is a small fraction of the second external width since the first external width only extends across a small portion of the entire width of the pivoting head 40 whereas the second external width extends across the entire width of the pivoting head 40] 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the distal face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 when the blade cartridge unit 60 is received by the pivoting head 40 (see Fig. 1a and paragraph 61), and
wherein the skin interfacing surface is planar and extends across a central portion of the pivoting head 40 (see the second annotated Fig. below – note that the pivoting head has a plurality of portions that can be considered as central portions, including a central portion in a vertical direction, a central portion in a horizontal direction, a central portion of a two dimensional space, etc., and Georgakis discloses that the skin interfacing surface extends vertically across a central portion extending of the pivoting head measured in the vertical dimension of the pivoting head 40 relative to Fig. 3a as can be seen in the second annotated Fig. below).  

    PNG
    media_image1.png
    624
    1137
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    525
    985
    media_image2.png
    Greyscale

Regarding claim 3, Georgakis discloses that the first and second arms 21 define a first arm plane and a second arm plane (the planes are the same and are shown to the best of the examiner’s ability in the figure below; the planes are defined by distal surfaces of bearings 22), and wherein the first arm plane is co-planar with the second arm plane (the planes are identical, and are thus co-planar). Additionally, see the modification of Georgakis below.

    PNG
    media_image3.png
    720
    1020
    media_image3.png
    Greyscale

Regarding claim 6, Georgakis discloses that the skin interfacing surface comprises an elastomeric material (see paragraph 61), and wherein the skin interfacing surface has a planar surface (the planar surface being defined by the ‘distal face’ as shown in the annotated Fig. 3a above) and is configured to present the planar surface to a skin surface proximate the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61).  
Georgakis fails to disclose: a main body with a first protuberance on the main body and with a second protuberance on the main body; the first proximal end of the first flat arm defining a first arm opening, the first proximal end being coupled to the first protuberance on the main body, wherein the first protuberance is fixed with respect to the main body, and wherein the first protuberance is operatively engaged with the first arm opening; the second proximal end defining a second arm opening, the second proximal end being coupled to the second protuberance on the main body, wherein the second protuberance is fixed with respect to the main body, and wherein the second protuberance is operatively engaged with the second arm opening; and that the handle weighs greater than 60 grams, all as required by claim 1.
First regarding features related to the main body and arms, W-L teaches a handle (see Fig. 1) having a main body 90 (this body 90 is properly considered a ‘main’ body due to the important function performed by the body 90 of permitting movement of the arms 10a and 10b – the body is the ‘main’ body for supporting the arms and for permitting movement of the arms, whereas other bodies in the handle perform subservient functions of supporting the ‘main’ body 90; the term ‘main’ need not be limited to only the largest sized body in the handle; still further, the broadest reasonable interpretation of ‘main’ can be considered as merely a name of the body, just as the Applicant uses the term ‘secondary’ in claim 7 as merely a name of a body). The main body 90 has first and second protuberances 93 (see Fig. 2A). The handle also includes a first flat arm 10a having a first proximal end (a lower end relative to Fig. 3, with the figure oriented with reference characters upright) defining a first arm opening (receiving protuberance 93; see Fig. 3), the first proximal end being coupled to the first protuberance 93 on the main body 90 (see Fig. 3), wherein the first protuberance 93 is fixed with respect to the main body 90 (see Fig. 2A), and wherein the first protuberance 93 is operatively engaged with the first arm opening (see Fig. 3). The handle also includes second flat arm 10b having a second proximal end (a lower end relative to Fig. 3) defining a second arm opening (receiving protuberance 93; see Fig. 3), the second proximal end being coupled to the second protuberance 93 on the main body 90 (see Fig. 3), wherein the second protuberance 93 is fixed with respect to the main body 90 (see Fig. 2A), and wherein the second protuberance 93 is operatively engaged with the second arm opening (see Fig. 3). Additionally, arm planes defined by the respective arms 10a and 10b are co-planar as can be seen in Fig. 1 and Fig. 3. W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and first and second arms provides improve blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body including protuberances and to provide first and second flat arms coupled to protuberances on the main body such that the arms permit pivoting and swiveling as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of Follo and US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms comprise metal and the handle weighs between greater than 60 grams and 100 grams as recited in claim 2. (In regards to the weight limitation, no upper limit on the weight is discussed above.)
First regarding the weight of the handle, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a weight for the handle of Georgakis, as modified, to be between greater than 60 grams and 100 grams because discovering an optimum handle weight would have been a mere design consideration based on achieving a desired balance and “feel” of the handle.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), particularly in view of the teachings of Follo that the weight of the handle should be increased to achieve the desired balance and “feel”.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Providing some heft to a handle signifies quality to users and improves feel. On the other hand, one of ordinary skill in the art would recognize that providing too heavy of a handle will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 4, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above) discloses that the first arm 10a comprises a first pin member 12 at the first distal end (see also W-L at Fig. 1) and the second arm 10b comprises a second pin member 12 at the second distal end (see W-L at Fig. 1), and wherein the first pin member 12 operatively engages a first receiving opening in the pivoting head and the second pin member  12 operatively engages a second receiving opening in the pivoting head (see paragraph 59 of Georgakis and W-L at col. 3, lines 7-9 – both references teach the pins engaging recesses).
Georgakis, as modified, fails to disclose that the pin members are cylindrical and are welded at or to the distal ends as required by claim 4.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c), where the arms 3 are made out of metal (see col. 2, line 55). 
First in regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 4. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Second, Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal (noting that ‘welding’ is a method of production recitation).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms. In regards to the pin members being ‘welded’ at the distal ends as required by claim 4, the patentability of a product does not depend on its method of production. The handle of Georgakis, as modified, is the same as that as claimed in claim 4 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the structure of Georgakis, as modified, is the same as that as claimed even if a different process is used for attaching the pin members at the distal ends of the arms. Alternatively, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well-known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well-known manufacturing methods including welding in order to achieve this structure.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms each comprise a material selected from the group consisting of metal, plastic, and composite as required by claim 5.
Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”) and CA 2,267,729 to Follo et al.
Regarding claim 7, Georgakis discloses a shaving razor (see Fig. 1a) comprising:
a handle 20 and 40; and
a blade cartridge unit 60 releasably attached to the handle 20 and 40 (see Fig. 3a and paragraph 63, which describes ejecting the cartridge unit 60); 
wherein the handle 20 and 40 comprises:
a main body (relative to Fig. 2a, the main body is the lower portion of element 20 excluding the arms 21); 
a first flat arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or having a pin as described at paragraph 59) and a first proximal end (a lower end joined to the main body ), the first proximal end being coupled to the main body (see Fig. 2b); 
a second flat arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (an end joining the main body 20 relative to Fig. 2b), the second proximal end being coupled to the main body (see Fig. 2b); and 
the first and second distal ends being in opposed relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59), wherein the pivoting head 40 is configured to receive the blade cartridge unit 60 (see Figs. 1a and 3a), 
wherein the pivoting head 40 has a first external width at a distal face and a second external width at a proximal face opposite the distal face (see the annotated portion of Fig. 3a above, where distal face faces generally out of the page and the proximal face faces generally into the page; the first external width is the width in the up-down direction relative to Fig. 3a of the distal face, which distal face excludes the curvature toward the planar face at the bottom of the distal face; the second external width is also the width of the proximal face in the up-down direction relative to Fig. 3a), wherein the second external width is greater than the first external width (this feature is evident from Fig. 3a, where the second external width is greater than the first external width because a front of the pivoting head 40 includes more curvature than the rear of the pivoting head 40, which curvature is excluded from the distal face as explained above), [in another, alternative interpretation, the first external width and the second external width can be measured parallel to the cutting blades of the cartridge unit relative to Fig. 3a, in which case the first width is a small fraction of the second external width since the first external width only extends across a small portion of the entire width of the pivoting head 40 whereas the second external width extends across the entire width of the pivoting head 40] 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the distal face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61, where the configuration of Fig. 1a is usable for a shaving stroke).
Regarding claim 10, Georgakis discloses that the first arm 21 defines a first arm plane and the second arm 21 defines a second arm plane (the planes are the same and are shown to the best of the examiner’s ability in the figure provided above in relation to claim 3; the planes are defined by distal surfaces of bearings 22), and wherein the first arm plane is co-planar with the second arm plane (the planes are identical, and are thus co-planar). Additionally, see the modification of Georgakis below.
Georgakis fails to disclose: that the main body comprises a main frame and a secondary frame overlying the main frame; the first proximal end of the first flat arm defines a first arm opening, the first proximal end being coupled to a first protuberance formed on the main frame, the first protuberance operatively engaged with the first arm opening, that the second proximal end of the second flat arm defines a second arm opening, the second proximal end being coupled to a second protuberance formed on the main frame, the second protuberance operatively engaged with the second arm opening, wherein the handle weighs greater than 60 grams, and wherein the secondary frame comprises a first slot and a second slot, wherein the first proximal end of the first arm is received and enclosed in the first slot, and wherein the second proximal end of the second flat arm is received and enclosed in the second slot, all as recited in claim 7.
First, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame 90 and a secondary frame 70 and 80 overlying the main frame 90 (see Figs. 1 and 3; the frame 90 is properly considered a ‘main’ frame due to the important function performed by the frame 90 of permitting movement of the arms 10a and 10b – the frame is the ‘main’ frame for supporting the arms and for permitting movement of the arms, whereas other frames in the main body perform subservient functions of supporting the ‘main’ frame 90; the term ‘main’ need not be limited to only the largest sized frame in the body; still further, the broadest reasonable interpretation of ‘main’ can be considered as merely a name of the frame, just as the Applicant uses the term ‘secondary’ as merely a name of a frame; the secondary frame 70 and 80 ‘overlies’ the main frame 90 as can be seen in Figs. 1 and 3; note also that the claim does not prohibit the secondary frame from being formed from more than one part). The handle also includes a first flat arm 10a having a first proximal end (a lower end relative to Fig. 3, with the figure oriented with reference characters upright) defining a first arm opening (receiving protuberance 93; see Fig. 3), the first proximal end being coupled to a first protuberance 93 formed on the main frame 90 (see Fig. 3), the first protuberance 93 operatively engaged with the first arm opening (see Fig. 3), and the handle includes a second flat arm 10b having a second proximal end (a lower end relative to Fig. 3) defining a second arm opening (receiving protuberance 93; see Fig. 3), the second proximal end being coupled to a second protuberance 93 formed on the main frame 90 (see Fig. 3), the second protuberance operatively engaged with the second arm opening (see Fig. 3).  The secondary frame 70 and 80 comprises a first slot (between the left wall 74 shown in Fig. 3 and the left ridge 86 shown in Fig. 3B; see col. 3, lines 42-50 describing the first slot) and a second slot (between the right wall 74 shown in Fig. 3 and the right ridge 86 shown in Fig. 3B; see col. 3, lines 42-50 describing the second slot), wherein the first proximal end of the first arm is received and enclosed in the first slot (see Fig. 3 and col. 3, lines 42-50; the ‘enclosed’ feature is evident at least from Fig. 1), and wherein the second proximal end of the second flat arm is received and enclosed in the second slot (see Fig. 3 and col. 3, lines 42-50; the ‘enclosed’ feature is evident at least from Fig. 1). Additionally, arm planes defined by the respective arms 10a and 10b are co-planar as can be seen in Fig. 1 and Fig. 3. W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and first and second arms provides improve blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body having main and secondary frames, where the main frame includes protuberances and where the secondary frame defines two slots for receiving first and second arms, and to provide first and second flat arms coupled to the protuberances formed on the main frame, with the first and second arms enclosed in the respective slots, such that the arms permit pivoting and swiveling as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 7 above, and further in view of Follo and US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms comprise metal and the handle weighs between greater than 60 grams and 100 grams as recited in claim 8. (In regards to the weight limitation, no upper limit on the weight is discussed above.)
First regarding the weight of the handle, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a weight for the handle of Georgakis, as modified, to be between greater than 60 grams and 100 grams because discovering an optimum handle weight would have been a mere design consideration based on achieving a desired balance and “feel” of the handle.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), particularly in view of the teachings of Follo that the weight of the handle should be increased to achieve the desired balance and “feel”.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Providing some heft to a handle signifies quality to users and improves feel. On the other hand, one of ordinary skill in the art would recognize that providing too heavy of a handle will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 7 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 11, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above) discloses that the first arm 10a comprises a first pin member 12 at the first distal end (see W-L at Fig. 3) and the second arm 10b comprises a second pin member 12 at the second distal end (see W-L at Fig. 3), and wherein the first pin member has a first pin axis and the second pin member has a second pin axis (see Fig. 1 of W-L, where the first and second axes are perpendicular to the axis L passing through the centers of the pin members 12), and the first and second pin members reside in coaxial relationship (see W-L at Fig. 1).
Georgakis, as modified, fails to disclose that the pin members are cylindrical and are welded at or to the distal ends as required by claim 11.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c), where the arms 3 are made out of metal (see col. 2, line 55). 
First in regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 4. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Second, Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal (noting that ‘welding’ is a method of production recitation).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms. In regards to the pin members being ‘welded’ at the distal ends as required by claim 11, the patentability of a product does not depend on its method of production. The handle of Georgakis, as modified, is the same as that as claimed in claim 4 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the structure of Georgakis, as modified, is the same as that as claimed even if a different process is used for attaching the pin members at the distal ends of the arms. Alternatively, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well-known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well-known manufacturing methods including welding in order to achieve this structure.
Claims 13, 15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”), CA 2,267,729 to Follo et al., and US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 13, Georgakis discloses a shaving razor (see Fig. 1a) comprising:
a handle 20 and 40; and
a blade cartridge unit 60 releasably attached to the handle 20 and 40 (see Fig. 3a and paragraph 63, which describes ejecting the cartridge unit 60); 
wherein the handle 20 and 40 comprises:
a main body (relative to Fig. 2a, the main body is the lower portion of element 20 excluding the arms 21); 
a flat first arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or having a pin as described at paragraph 59) and a first proximal end (a lower end joined to the main body), the first proximal end being coupled to the main body (see Fig. 2b); 
a flat second arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (an end joining the main body 20 relative to Fig. 2b), the second proximal end being coupled to the main body (see Fig. 2b); and 
the first and second distal ends being in opposed relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59), wherein the first and second distal ends define a pivot axis (see Fig. 2b and paragraph 59; the pivot axis extends between the two bearings 22), wherein the pivoting head 40 is configured to receive the blade cartridge unit 60 (see Figs. 1a and 3a), 
wherein the pivoting head 40 has a first external width at a distal face and a second external width at a proximal face opposite the distal face (see the annotated portion of Fig. 3a above, where distal face faces generally out of the page and the proximal face faces generally into the page; the first external width is the width in the up-down direction relative to Fig. 3a of the distal face, which distal face excludes the curvature toward the planar face at the bottom of the distal face; the second external width is also the width of the proximal face in the up-down direction relative to Fig. 3a), wherein the second external width is greater than the first external width (this feature is evident from Fig. 3a, where the second external width is greater than the first external width because a front of the pivoting head 40 includes more curvature than the rear of the pivoting head 40, which curvature is excluded from the distal face as explained above), [in another, alternative interpretation, the first external width and the second external width can be measured parallel to the cutting blades of the cartridge unit relative to Fig. 3a, in which case the first width is a small fraction of the second external width since the first external width only extends across a small portion of the entire width of the pivoting head 40 whereas the second external width extends across the entire width of the pivoting head 40] 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the distal face of the pi voting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61, where the configuration of Fig. 1a is usable for a shaving stroke).
Regarding claim 15, Georgakis discloses that the first arm 21 defines a first arm plane and the second arm 21 defines a second arm plane (the planes are the same and are shown to the best of the examiner’s ability in the figure provided above in relation to claim 3; the planes are defined by distal surfaces of bearings 22), and wherein the first arm plane is co-planar with the second arm plane (the planes are identical, and are thus co-planar). Additionally, see the modification of Georgakis below.
Regarding claim 20, Georgakis discloses that the skin interfacing surface comprises an elastomeric material (see paragraph 61), and wherein the skin interfacing surface has a planar surface (see the planar surface defined by the distal face in one of the annotated Figs. above) and is configured to present the planar surface to a skin surface proximate the blade cartridge unit 60 during the shaving stroke (see Fig. 1a).  
Regarding claim 21, Georgakis discloses that the planar surface of the skin interfacing surface is configured to be offset from the cutting surface of the blade cartridge unit 60 during the shaving stroke (see Fig. 1a).  
Regarding claim 22, Georgakis discloses that the planar surface of the skin interfacing surface is configured to be coplanar with the cutting surface of the blade cartridge unit 60 during the shaving stroke (see Figs. 1a and 3c and paragraph 61).  
Georgakis fails to disclose: that the main body comprises a main frame and a secondary frame overlying the main frame; that the first arm is a discrete and metal first arm, the first proximal end of the first flat arm defines a first arm opening, the first proximal end being coupled to a first protuberance formed on the main frame, the first protuberance operatively engaged with the first arm opening; that the second arm is a discrete and metal second arm, that the second proximal end of the second flat arm defines a second arm opening, the second proximal end being coupled to a second protuberance formed on the main frame, the second protuberance operatively engaged with the second arm opening; wherein the handle weighs greater than 60 grams; and wherein the secondary frame comprises a first slot and a second slot, wherein the first proximal end of the first arm is received and enclosed in the first slot, and wherein the second proximal end of the second flat arm is received and enclosed in the second slot, as recited in claim 13.
First, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame 90 and a secondary frame 70 and 80 overlying the main frame 90 (see Figs. 1 and 3; the frame 90 is properly considered a ‘main’ frame due to the important function performed by the frame 90 of permitting movement of the arms 10a and 10b – the frame is the ‘main’ frame for supporting the arms and for permitting movement of the arms, whereas other frames in the main body perform subservient functions of supporting the ‘main’ frame 90; the term ‘main’ need not be limited to only the largest sized frame in the body; still further, the broadest reasonable interpretation of ‘main’ can be considered as merely a name of the frame, just as the Applicant uses the term ‘secondary’ as merely a name of a frame; the secondary frame 70 and 80 ‘overlies’ the main frame 90 as can be seen in Figs. 1 and 3; note also that the claim does not prohibit the secondary frame from being formed from more than one part). The handle also includes a flat, discrete first arm 10a (see Fig. 2B) having a first proximal end (a lower end relative to Fig. 3, with the figure oriented with reference characters upright) defining a first arm opening (receiving protuberance 93; see Fig. 3), the first proximal end being coupled to a first protuberance 93 formed on the main frame 90 (see Fig. 3), the first protuberance 93 operatively engaged with the first arm opening (see Fig. 3), and the handle includes a flat, discrete second arm 10b having a second proximal end (a lower end relative to Fig. 3) defining a second arm opening (receiving protuberance 93; see Fig. 3), the second proximal end being coupled to a second protuberance 93 formed on the main frame 90 (see Fig. 3), the second protuberance operatively engaged with the second arm opening (see Fig. 3). The secondary frame 70 and 80 comprises a first slot (between the left wall 74 shown in Fig. 3 and the left ridge 86 shown in Fig. 3B; see col. 3, lines 42-50 describing the first slot) and a second slot (between the right wall 74 shown in Fig. 3 and the right ridge 86 shown in Fig. 3B; see col. 3, lines 42-50 describing the second slot), wherein the first proximal end of the first arm is received and enclosed in the first slot (see Fig. 3 and col. 3, lines 42-50; the ‘enclosed’ feature is evident at least from Fig. 1), and wherein the second proximal end of the second flat arm is received and enclosed in the second slot (see Fig. 3 and col. 3, lines 42-50; the ‘enclosed’ feature is evident at least from Fig. 1). Additionally, arm planes defined by the respective arms 10a and 10b are co-planar as can be seen in Fig. 1 and Fig. 3. W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and first and second arms provides improve blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body having main and secondary frames, where the main frame includes protuberances and where the secondary frame defines two slots for receiving first and second arms, and to provide first and second flat arms coupled to the protuberances formed on the main frame, with the first and second arms enclosed in the respective slots, such that the arms permit pivoting and swiveling as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Still, Georgakis, as modified, is silent regarding the material(s) that form the arms. As a result, Georgakis, as modified, fails to disclose that the first and second arms are metal as required by claim 13.
Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L, Follo, and Nakasuka as applied to claim 13 above, and further in view of Nakasuka.
Regarding claim 16, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above, where the arms are metal) discloses that the first arm 10a comprises a first pin member 12 welded at the first distal end (see also W-L at Fig. 1; regarding ‘welded’, this recitation is a method of production recitation, and the patentability of a product does not depend on its method of production; the handle of Georgakis, as modified, is the same as that as claimed because each requires the pin members to be joined to the distal ends of the arms such that the structure of Georgakis, as modified, is the same as that as claimed due to having metal pin members joined to metal arms even if a different process is used for attaching the pin members at the distal ends of the arms; alternatively, see the discussion of ‘welded’ in the modifications below) and the second arm 10b comprises a second pin member 12 welded to the second distal end (see W-L at Fig. 1; see the note above regarding ‘welded’), and wherein the first pin member has a first pin axis and the second pin member has a second pin axis (see Fig. 1 of W-L, where the first and second axes are perpendicular to the axis L passing through the centers of the pin members 12), and the first and second pin members reside in coaxial relationship (see W-L at Fig. 1).
Regarding claim 17, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above, where the arms are metal) discloses that the first arm 10a comprises a first pin member 12 welded at the first distal end (see also W-L at Fig. 1; see the note in the discussion of claim 16 regarding ‘welded’) and the second arm 10b comprises a second pin member 12 welded to the second distal end (see W-L at Fig. 1; see the note in the discussion of claim 16 regarding ‘welded’), and wherein the first pin member 12 operatively engages a first receiving opening in the pivoting head and the second pin member  12 operatively engages a second receiving opening in the pivoting head (see paragraph 59 of Georgakis and W-L at col. 3, lines 7-9 – both references teach the pins engaging recesses).
Georgakis, as modified, fails to disclose that the pin members are cylindrical as required by claims 16 and 17.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c). In regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claims 16 and 17. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Alternatively to the ‘welded’ discussion above, to the extent that Georgakis, as modified, fails to disclose the pin members welded at or to the distal ends of the arms, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well-known manufacturing methods including welding in order to achieve this structure.
Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. Initially, in regards to the rejection of claim 1 under 35 USC 103, the Applicant argues at page 10 of the Remarks that Georgakis fails to disclose that the distal face, and therefore the skin interfacing surface, extends across a central portion of the pivoting head.
The Applicant’s argument is not persuasive. As explained above, Georgakis discloses a ‘central portion’ of its pivoting head that is ‘central’ relative to a height of the pivoting head and that extends across the entire width of the pivoting head. The skin interfacing surface of Georgakis extends across this ‘central portion’ as shown in an annotated Figure provided above. Moreover, the Applicant’s arguments fail to even address what potential portions of the pivoting head of Georgakis can be considered as ‘central portions’. Does the Applicant consider a ‘central portion’ as only a central portion in both a length and height direction of the pivoting head? If so, the Applicant should amend the claims to more particularly limit the central portion. Otherwise, the broadest reasonable interpretation of ‘central portion’ includes a portion that is ‘central’ with respect to any dimension of the pivoting head, so that a pivoting head can be considered as having multiple ‘central portions’ (a first central portion in a width direction, a second central portion in a height direction, a third central portion measured in both width and height directions, a fourth central portion in a distal-proximal direction, etc.). Since the Applicant’s argument fails to address the ‘central portion’ of Georgakis identified in the present rejection, the Applicant’s argument is not persuasive. 
Next, in regards to the rejection of claim 7 under 35 USC 103, the Applicant argues at page 12 of the Remarks that Georgakis, as modified, fails to disclose “wherein the secondary frame comprises a first slot and a second slot, wherein the first proximal end of the first arm is received and enclosed in the first slot, and wherein the second proximal end of the second flat arm is received and enclosed in the second slot”.
The Applicant’s argument is not persuasive. As explained above, Georgakis, as modified, does disclose these features. The Applicant’s argument is not persuasive because it does not address the specifics of the rejection, and instead asserts that Georgakis, as modified, fails to disclose the above quoted features without any discussion of the prior art structure. Since the Applicant’s arguments do not address the specifics of the rejection at hand, the Applicant’s arguments are not persuasive.
Finally, in regards to the rejection of claim 13 under 35 USC 103, the Applicant argues at page 13 of the Remarks that Georgakis, as modified, fails to disclose “wherein the secondary frame comprises a first slot and a second slot, wherein the first proximal end is received and enclosed in the first slot, and wherein the second proximal end being received and enclosed in the second slot”.
The Applicant’s argument is not persuasive. As explained above, Georgakis, as modified, does disclose these features. The Applicant’s argument is not persuasive because it does not address the specifics of the rejection, and instead asserts that Georgakis, as modified, fails to disclose the above quoted features without any discussion of the prior art structure. Since the Applicant’s arguments do not address the specifics of the rejection at hand, the Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724